Title: To James Madison from John Adams, 22 February 1816
From: Adams, John
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Quincy
                            Feb 22nd. 1816
                        
                    
                    I am informed, that General Dearborne, Mr. Morton & other gentlemen have recommended Mr. Winthrop for a Consulate abroad, and I am requested to add my testimony to theirs, in his favour.
                    My acquaintance with him, has been only general, but his father and Grand Father, his name, and family, have been esteemed & venerated, all my days; his education was publick, he has travelled in Europe, & his moral character, is without reproach. His Father, his Uncles, his connections in general, men of property and learning, have been remarkably, steadily and disinterestedly, attached to the republican Administrations both of the national and State Governments. I have the honour to be with great esteem, Sir your most obedient Servant
                    
                        
                            John Adams
                        
                    
                